Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 30, 2002, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board ruling that claimant left his employment as a salesperson without good cause. Dissatisfaction with one’s work schedule does not constitute good cause for leaving employment (see Matter of Rahn [Commissioner of Labor], 308 AD2d 629 [2003]) nor does dissatisfaction with salary or general working conditions (see Matter of Fierro [Commissioner of Labor], 306 AD2d 672 [2003]; Matter of Zalinka [Commissioner of Labor], 290 AD2d 629 [2002]). Here, claimant *599resigned because he was upset over the employer’s decision to deny his request for a schedule change in order to accommodate a dental appointment. Claimant also testified to his general dissatisfaction with the overall employment situation. Under these circumstances, we find no reason to disturb the Board’s decision, particularly where, as here, continuing work was available. Claimant’s remaining contentions, including his claim of an unfair hearing, have been reviewed and found to be without merit.
Cardona, EJ., Mercure, Spain, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.